DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination on the merits.

Examiner’s amendment/Comment
2.	Claim 1-20 are allowed.

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of vehicle/s travel/s along a road, the3 vehicle may cause vibrations that may propagate through the ground or air to fiber optic cables located within a threshold proximity of the road.  The vibrations may affect a propagation of light along the fiber optic cable.  Thus, determine compliance with traffic rules based on measurements of light propagating through fiber optic cables.  The fiber sensing data may include a fiber vibration graph identifying variations in an optical signal traveling through a fiber optic cable at a location in proximity to a roadway.  The fiber vibration includes information identifying fiber vibration occurrence, vibration amplitude, vibration frequency, or another vibration characteristic as a function of time.  With regard to Fig. IG, detection system receives information identifying a propagation of vibrations through a fiber optic cable, which detects anomalies, such as vehicle traveling in the wrong (opposite) direction.
when detection system determines that a vehicle is traveling in the wrong direction, the detection system requests updated location information from vehicle devices whose last provided location or predicted current location.  The fiber sensing data includes data identifying amplitudes of vibrations sensed by fiber optic cables of the fiber optic network, times associated with the amplitudes of the vibrations, and distances associated with the amplitudes of the vibrations.  The process includes processing the location data to determine contextual data relating to the particular vehicle that is traveling in the wrong direction on the roadway.  The device processes the location data, with the machine learning model, to identify locations of the roadway, a cellular network associated with the roadway, and vehicle devices of the vehicles traveling on the roadway, other than the particular vehicle, and a nearest camera device to the particular vehicle.  The device may process the location data, with the machine learning model, to identify a location of a camera device that is physically closest to a path of the particular vehicle, receiving video data identifying a video captured by the camera device, processing the video data, with a computer vision model, to identify additional vehicle devices of additional vehicles entering the roadway near the particular vehicle, and providing, to the additional vehicle devices, an alert message indicating that the particular vehicle is traveling in the wrong direction.  Moreover, the related art indicates that this particular device and method is novel and has not been published or patented by other entities.  This along with the rest of the claimed limitations is not shown by the related art.
	Consider claim 1, the best reference found during the process of examination,Sheu (US 20220067408 A1), discloses a system trains a model to infer an intent of an entity. The model includes one or more sensors to obtain frames of data, one or more processors, and a memory storing instructions that, when executed by the one or more processors, cause the system to perform steps. A first step includes determining, in each frame of the frames, one or more bounding regions, each of the bounding regions enclosing an entity. A second step includes identifying a common entity, the common entity being present in bounding regions corresponding to a plurality of the frames. A third step includes associating the common entity across the frames. A fourth step includes training a model to infer an intent of the common entity based on data outside of the bounding regions.
Consider claim 1, another best reference found during the process of examination,Narisetty (WO 2021152648 A1), discloses a traffic monitoring apparatus includes: at least one memory (1203) storing instructions; and at least one processor (1202). The processor is configured to execute the instructions to; acquire waterfall data from a distributed acoustic sensor (DAS) (112), wherein the waterfall data includes a generation position of a vibration on a roadway adjacent to the DAS, a generation time of the vibration and an amplitude of the vibration; preprocess the waterfall data; estimate at least one enhancement of the processed waterfall data, wherein an enhancement corresponds to a traffic flow property; and estimate at least one traffic flow property of the roadway from the enhancements of the processed waterfall data.
Claims 8 and 15 recite features, among others, that are similar to the features that are discussed above with respect to claim 1.  Therefore, claims 8 and 15 are patentable over related arts.  Claims 2-7, 9-14 and 16-20 depend from claims 1, 8 and 15, respectively.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claims 1.  




Citation of pertinent Prior Arts
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
  


Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEKADESELASSIE GIRMA whose telephone number is (571)270-5886.  The examiner can normally be reached on M-F 8:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 270-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689